

116 S2803 IS: Fostering Stable Housing Opportunities Act of 2019
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2803IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Brown (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide Federal housing assistance on behalf of youths who are aging out of foster care, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fostering Stable Housing Opportunities Act of 2019. 2.Definition of familySubparagraph (A) of section 3(b)(3) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(A)) is amended—
 (1)in the first sentence— (A)by striking (v) and inserting (vi); and
 (B)by inserting after tenant family, the following: (v) a youth described in section 8(x)(2)(B),; and (2)in the second sentence, by inserting or (vi) after clause (v).
			3.Housing choice vouchers for fostering stable housing opportunities
 (a)Assistance for youth aging out of foster careSection 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)) is amended— (1)in paragraph (2), by inserting subject to paragraph (5), after (B);
 (2)in paragraph (3)— (A)by striking (3) Allocation.—The and inserting the following:
						
							(3)Allocation
 (A)In generalThe; and (B)by adding at the end the following new subparagraph:
						
 (B)Assistance for youth aging out of foster careNotwithstanding any other provision of law, the Secretary shall, subject only to the availability of funds, allocate such assistance to any public housing agencies that (i) administer assistance pursuant to paragraph (2)(B), or seek to administer such assistance, consistent with procedures established by the Secretary, (ii) have requested such assistance so that they may provide timely assistance to eligible youth, and (iii) have submitted to the Secretary a statement describing how the agency will connect assisted youths with local community resources and self-sufficiency services, to the extent they are available, and obtain referrals from public child welfare agencies regarding youths in foster care who become eligible for such assistance.;
 (3)by redesignating paragraph (5) as paragraph (6); and (4)by inserting after paragraph (4) the following new paragraph:
					
 (5)Requirements for assistance for youth aging out of foster careAssistance provided under this subsection for an eligible youth pursuant to paragraph (2)(B) shall be subject to the following requirements:
							(A)Requirements to extend assistance
 (i)Participation in family self-sufficiencyIn the case of a public housing agency that is providing such assistance under this subsection on behalf of an eligible youth and that is carrying out a family self-sufficiency program under section 23, the agency shall, subject only to the availability of such assistance, extend the provision of such assistance for up to 24 months beyond the period referred to in paragraph (2)(B), but only during such period that the youth is in compliance with the terms and conditions applicable under section 23 and the regulations implementing such section to a person participating in a family self-sufficiency program.
 (ii)Education, workforce development, or employmentIn the case of a public housing agency that is providing such assistance under this subsection on behalf of an eligible youth and that is not carrying out a family self-sufficiency program under section 23, or is carrying out such a program in which the youth has been unable to enroll, the agency shall, subject only to the availability of such assistance, extend the provision of such assistance for two successive 12-month periods, after the period referred to in paragraph (2)(B), but only if for not less than 9 months of the 12-month period preceding each such extension the youth was—
 (I)engaged in obtaining a recognized postsecondary credential or a secondary school diploma or its recognized equivalent;
 (II)enrolled in an institution of higher education, as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) and including the institutions described in subparagraphs (A) and (B) of section 102(a)(1) of such Act (20 U.S.C. 1002(a)(1)); or
 (III)participating in a career pathway, as such term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
									Notwithstanding any other provision of this clause, a public housing agency shall consider
 employment as satisfying the requirements under this subparagraph.(iii)ExceptionsNotwithstanding clauses (i) and (ii), a public housing agency that is providing such assistance under this subsection on behalf of an eligible youth shall extend the provision of such assistance for up to 24 months beyond the period referred to in paragraph (2)(B), and clauses (i) and (ii) of this subparagraph shall not apply, if the eligible youth certifies that he or she is—
 (I)a parent or other household member responsible for the care of a dependent child under the age of 6 or for the care of an incapacitated person;
 (II)a person who is regularly and actively participating in a drug addiction or alcohol treatment and rehabilitation program; or
 (III)a person who is incapable of complying with the requirement under clause (i) or (ii), as applicable, due to a documented medical condition.
 (iv)Verification of complianceThe Secretary shall require the public housing agency to verify compliance with the requirements under this subparagraph by each eligible youth on whose behalf the agency provides such assistance under this subsection on an annual basis in conjunction with reviews of income for purposes of determining income eligibility for such assistance.
								(B)Supportive services
 (i)EligibilityEach eligible youth on whose behalf such assistance under this subsection is provided shall be eligible for any supportive services (as such term is defined in section 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) made available, in connection with any housing assistance program of the agency, by or through the public housing agency providing such assistance.
 (ii)InformationUpon the initial provision of such assistance under this subsection on behalf of any eligible youth, the public housing agency shall inform such eligible youth of the existence of any programs or services referred to in clause (i) and of their eligibility for such programs and services.
 (C)Applicability to Moving to Work agenciesNotwithstanding any other provision of law, the requirements of this paragraph shall apply to assistance under this subsection pursuant to paragraph (2)(B) made available by each public housing agency participating in the Moving to Work Program under section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note), except that in lieu of compliance with clause (i) or (ii) of subparagraph (A) of this paragraph, such an agency may comply with the requirements under such clauses by complying with such terms, conditions, and requirements as may be established by the agency for persons on whose behalf such rental assistance under this subsection is provided.
 (D)Termination of vouchers upon turn-overA public housing agency shall not reissue any such assistance made available from appropriated funds when assistance for the youth initially assisted is terminated, unless specifically authorized by the Secretary.
							(E)Reports
 (i)In generalThe Secretary shall require each public housing agency that provides such assistance under this subsection in any fiscal year to submit a report to the Secretary for such fiscal year that—
 (I)specifies the number of persons on whose behalf such assistance under this subsection was provided during such fiscal year;
 (II)specifies the number of persons who applied during such fiscal year for such assistance under this subsection, but were not provided such assistance, and provides a brief identification in each instance of the reason why the public housing agency was unable to award such assistance; and
 (III)describes how the public housing agency communicated or collaborated with public child welfare agencies to collect such data.
 (ii)Information collectionsThe Secretary shall, to the greatest extent possible, utilize existing information collections, including the Voucher Management System (VMS), the Inventory Management System/PIH Information Center (IMS/PIC), or the successors of those systems, to collect information required under this subparagraph.
 (F)ConsultationThe Secretary shall consult with the Secretary of Health and Human Services to provide such information and guidance to the Secretary of Health and Human Services as may be necessary to facilitate such Secretary in informing States and public child welfare agencies on how to correctly and efficiently implement and comply with the requirements of this subsection relating to assistance provided pursuant to paragraph (2)(B)..
				(b)Coordination between PHAs and public child welfare agencies
 (1)Applicability to Fostering Stable Housing Opportunities ProgramSubparagraph (A) of section 8(x)(4) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)(4)(A)) is amended by inserting before the semicolon at the end the following: and establishing a point of contact at public housing agencies to ensure that public housing agencies receive appropriate referrals regarding eligible recipients.
 (c)PHA administrative feesSubsection (q) of section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)) is amended by adding at the end the following new paragraph:
				
 (5)Supplements for administering assistance for youth aging out of foster careThe Secretary may provide supplemental fees under this subsection to the public housing agency for the cost of administering any assistance for foster youth under subsection (x)(2)(B), in an amount determined by the Secretary, but only if the agency waives for such eligible youth receiving assistance any residency requirement that it has otherwise established pursuant to subsection (r)(1)(B)(i)..
			4.Exceptions to limitations for project-based voucher assistance
 (a)Percentage limitationThe first sentence of clause (ii) of section 8(o)(13)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(B)(ii)) is amended by inserting before or that the following: that house eligible youths receiving assistance pursuant to subsection (x)(2)(B),.
 (b)Income-Mixing requirementSubclause (I) of section 8(o)(13)(D)(ii) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(D)(ii)(I)) is amended by inserting after elderly families the following: , to eligible youths receiving assistance pursuant to subsection (x)(2)(B),.
 5.ApplicabilityThe amendments made by this Act shall not apply to housing choice voucher assistance made available pursuant to section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)) that is in use on behalf of an assisted family as of the date of the enactment of this Act.